Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a1) as being anticipated by Schoepper (USPN. 6,182,939 B1 – hereinafter Schoepper).
Schoepper discloses all of the structural as claimed a height-adjustable seat post, comprising:
a lower tube (14) having a top open end and a bottom open end; 
an upper tube (13) having a top end and a bottom end, wherein the top end of the upper tube is configured to be received through the bottom open end of the lower tube and extend beyond the top open end (see figure 4 – upper tube can only be inserted into the lower tube via the bottom open end); and
a saddle clamp removably coupled to the upper tube (figure 4 – saddle clamp is removably coupled to the upper tube after upper tube is inserted to the lower tube via the bottom end);
wherein when the saddle clamp is removed from the upper tube, the top end of the upper tube is configured to pass through the bottom open end of the lower tube.

In re claim 4, Schoepper discloses all of the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schoepper alone.
Schoepper is disclosed above but does not teach the collar (corresponding structure – clamp 24)
and the lower tube are monolithic.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the clamp and lower tube as a monolithic part so as to provide the component more rigidity, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re Larson, 144 uspq 347 (CCPA 1965).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schoepper and further in view of Tisue (USPUB. 2005/0225132 A1 – hereinafter Tisue).
Schoepper is disclosed above but does not explicitly teach the upper tube includes a clamping region, the clamping region being a portion of the upper tube at which the saddle clamp can be removably coupled.

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify seat mounting arrangement of Schoepper to include the three links clamping device as taught by Tisue, for the reasons set forth above.


Allowable Subject Matter
         Claims 5-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: 
The prior art to Schoepper teaches the general background of the claimed invention. However, Schoepper does not explicitly teach a height-adjustable seat post assembly, comprising: 
a lower tube having a first end and a second end;
an upper tube having a top end and a bottom end, a portion of the upper tube is received within the lower tube; and
a saddle clamp configured to be removably coupled to a clamping region of the upper tube;
wherein a portion of the upper tube is configured to be removed to adjust a length of the upper tube and to adjust a position of the clamping region relative to the bottom end of the upper tube  of claim 10 (emphasis added).



Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/               Primary Examiner, Art Unit 3611